EXHIBIT 10.2
 

  [image0.jpg]
Human Resources
Executive Recruiting
245 Market Street
MAILCODE N17F
San Francisco, CA 94105
 



May 24, 2016




David Thomason
50 Lansing Street, #510
San Francisco, CA 94105




Dear David:


I am pleased to extend an invitation to you to join our team as Vice President
and Controller of PG&E Corporation and Vice President, Chief Financial Officer
and Controller of Pacific Gas and Electric Company, reporting to me Senior Vice
President, Chief Financial Officer, effective June 1, 2016. The offer includes a
new annual salary of $275,000 ($22,916.67/month) which acknowledges your
expanded role.


You will also receive the following as part of your total compensation package:


·
You remain eligible to participate in the company's Short-Term Incentive Plan
(STIP) with an increased target participation rate, effective June 1, 2016, of
40% percent of your eligible earnings (i.e., base salary) received during the
plan year. The STIP is an at-risk component of pay that rewards employees
annually, and is tied to company and individual performance.  Thus, STIP awards
are not guaranteed. The Compensation Committee retains full discretion to
determine and award STIP payments to PG&E employees.



·
Under PG&E Corporation's Long-Term Incentive Plan (LTIP) you will continue to be
eligible to receive an LTIP award during the next annual LTIP award cycle in
March. If you are an LTIP award recipient you will receive more details on the
LTIP during the annual awards cycle.



·
In connection with your promotion, you will receive a $100,000 LTIP grant on
June 15, 2016, or later if required by the Equity Grant Date Policy.  The terms
and performance share/RSU allocation will be the same as for annual awards.



·
An annual perquisite allowance of $15,000, subject to ordinary withholdings. The
annual allowance is included with March monthly pay.  (For 2016, the allowance
will be included with June pay.)



·
Participation in the Defined Contribution Executive Supplemental Retirement Plan
(DC-ESRP), a non-qualified deferred compensation plan. Each time you receive a
base salary or STIP payment, an amount equal to 7% of the payment will be
credited to your DC-ESRP account. Your account balance will accrue
earnings/losses based on your choice of investment funds and will be
distributed, based on your election, in one to ten annual installments
commencing seven months following your termination of employment.



John Lowe will schedule a meeting with you soon to go over the compensation and
benefits in detail.


I believe this will be an excellent opportunity for you to continue your
significant contribution to the Company and to help shape our exciting future.


Sincerely,


/s/ JASON WELLS


Jason Wells
Senior Vice President and Chief Financial Officer




Please acknowledge your acceptance of this offer by signing the original and
returning it to me.  It is important to note that you will be an
employee-at-will.  This means that either you or Pacific Gas and Electric
Company may end your employment at any time, with or without cause, and with or
without notice.
 


 

 /s/ DAVID S. THOMASON    5/24/16
Signature
 
Date



CC: Lisa Free, Manager, Executive Recruiting
       Nora Delehanty, Human Resources Business Partner
       John Lowe, Senior Director, Compensation and HR Business Operations